           CASE 0:21-cv-01289-ECT-TNL Doc. 29 Filed 06/14/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Orbit Sports LLC,                                      File No. 21-cv-1289 (ECT/TNL)

       Plaintiff,

v.
                                                             BRIEFING ORDER
Glen Taylor; Taylor Corporation; and
Taylor Sports Group, Inc.,

       Defendants.


      Plaintiff has filed a motion for a preliminary injunction, specific performance, and

an expedited hearing on a yet-to-be-filed motion for summary judgment. ECF No. 12.

Defendants have filed a motion to dismiss the Complaint. ECF No. 19. These motions—

ECF Nos. 12 and 19 and no others—shall be heard on Monday, June 28, 2021, beginning

at 9:00 a.m., in Courtroom 3B of the Warren E. Burger Federal Building and United States

Courthouse, 316 North Robert Street, St. Paul, Minnesota 55101. In connection with the

motions, the following briefing schedule is ordered:

      1.       Response Memoranda. On or before June 21, 2021, Defendants shall file a

               memorandum in response to Plaintiff’s motion for a preliminary injunction,

               and Plaintiff shall file a memorandum in response to Defendants’ motion to

               dismiss.

      2.       Reply Memoranda. The Parties may (and are not required to) file reply

               briefs. If Plaintiff or Defendants opt to file a reply brief, it shall be filed on

               or before Thursday, June 24, 2021.
           CASE 0:21-cv-01289-ECT-TNL Doc. 29 Filed 06/14/21 Page 2 of 2




      3.       Word Limits. Each party’s memoranda in connection with these motions

               shall not exceed a total of 18,000 words. For purposes of this word limit,

               Defendants are considered a single party.

      4.       Except insofar as this order is to the contrary, all memoranda must comply

               with the Federal Rules of Civil Procedure and Local Rules of the District of

               Minnesota.

      SO ORDERED.



Dated: June 14, 2021                             s/ Eric C. Tostrud
                                                 Eric C. Tostrud
                                                 United States District Court
